Citation Nr: 1811045	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-33 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a disability manifested by fatigue (claimed as a severe blood disorder), to include as due to in-service exposure to radiation.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to June 1983, with prior inactive service of an unspecified nature.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran expressed timely disagreement with this determination, and the present appeal ensued.  

The Veteran later testified at a hearing at the Board's Central Office in Washington, DC before the undersigned in April 2015.  A transcript of that hearing has been associated with the file.

Characterization of the issue on appeal

Throughout the pendency of the appeal, the Veteran has asserted that his in-service exposure to radiation resulted in a "severe blood disorder."  The record does not include any diagnosed hematologic disability, but VA treatment records and the Veteran's April 2015 testimony reflect that this alleged disability is manifested, primarily, by general fatigue and malaise.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that, in determining the scope of an issue, the Board must consider the Veteran's description of the issue, symptoms described, and the information submitted or developed in support.  Id. at 5.  In light of the Court's holding in Clemons, the fact that there is no hematologic diagnosis of record, and the Court's holding that laboratory test results, without an underlying disability, are not subject to service connection, Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992), the issue has been recharacterized as stated on the title page.  As the Board is remanding this matter for further development, he is not prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the issue on appeal.

The procedural framework for developing and adjudicating appeals for issues asserted to be the result of in-service exposure to radiation are controlled by legal principles unique to these instances.  As such, the Board concludes that it would be beneficial to outline this framework in an attempt to state the reasons for remand and directives in a clear manner.  

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that appeals to establish service connection based on alleged in-service exposure to ionizing radiation can be availed in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of cancer which will be presumptively service connected.  See 38 U.S.C.A. § 1112c; 38 C.F.R. § 3.309(d).  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  The regulation states that, if the Veteran has one of the radiogenic diseases, the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.  

Third, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).  Where the issue involves such a question of medical causation, competent evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Initially, the Board notes that the Veteran did not engage in one of the specific radiation risk activities set forth in 38 C.F.R. § 3.309(d)(2) (such onsite participation in atmospheric detonation of a nuclear device), and thus, the presumptive provisions of 38 C.F.R. § 3.309 are not for application.  

The first criterion of service connection is the existence of a current disability, and in the present case, the evidence of such is unclear.  Throughout the pendency of the appeal, the Veteran has asserted that his in-service exposure to radiation resulted in a "severe blood disorder" that is manifested by fatigue, malaise, and a feeling of tiredness.  His complaints of these symptoms are reflected in VA treatment records dated in March 2009; however, there is no specific blood testing results showing a diagnosed blood disorder responsible for these symptoms.  In that respect, at the April 2015 hearing, the Veteran testified that there are outstanding VA and private treatment records which may reflect such a diagnosis, and he submitted a completed release for VA to obtain the private treatment records from the Maryland Department of Corrections.  

In light of above, the Board concludes that the issue on appeal must be remanded in order to obtain this outstanding, and potentially pertinent evidence.  Parenthetically, the Board notes that the release submitted by the Veteran in April 2015 would have expired by this time, so he will need to submit and updated release for these private treatment records.  

Because the nature of the Veteran's claimed disability remains unsettled, the second method of establishing service connection based on in-service exposure to ionizing radiation, as a "radiogenic disease" under 38 C.F.R. § 3.311(b), must be set aside until a diagnosis is defined and confirmed.  

The second criterion in cases to establish service connection due to ionizing radiation is to verify that the in-service exposure occurred, and if so, to what extent.  The Veteran asserts that his in-service occupation was a chemical operations specialist, and his duties included using a "radiation bar" to test check for the presence emitting radiation from chemical and "radiation equipment."  This assertion appears to somewhat congruent with the information on the Veteran's DD-214, which lists his Military Occupational Specialty (MOS) as "NBC SPEC" - nuclear biological chemical specialist; however, a more inclusive review of the assertion cannot be undertaken at this time because the Veteran's personnel file was not requested or obtained by the AOJ.  Rather, the AOJ requested records related to radiation exposure, to include the DD 1141, from the National Personnel Records Center (NPRC) in September 2010.  In a response later that month, the NPRC noted that the requested documents were not of record at Code 13 (the NPRC) for the Veteran.  

In light of above, the Board concludes that additional evidentiary development is necessary to properly fulfill VA's duty to assist the Veteran in confirming the extent of his alleged in-service exposure to ionizing radiation.  Specifically, the AOJ took no other steps to inquire as to whether the duties of the Veteran's MOS resulted in significant exposure to radiation.  Thus, the Board finds that the case must also be remanded to make further requests for evidence pertaining to the Veteran's asserted in-service radiation exposure to determine a dose estimate. 

In addition, if a "radiogenic disease" is identified, the VA adjudication manual directs that if evidence of occupational exposure cannot be found through a PIES request, then a written request must be made.  The adjudication manual states that the identifying data as required by M21-1MR, Part IV, Subpart ii, 1.C.10.b should be put in the request and sent to the appropriate service department.  Thus, if evidence is not received from the request to NPRC, the written request must be made.

In addition to the dose information request, the regulation further compels the forwarding of all records pertaining to the Veteran's radiation dose in service to the Under Secretary for Health.  He or she will be responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  Once the dose estimate is prepared, before the claim is adjudicated, it must be referred to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b)(1).  This regulation indicates that the Under Secretary for Benefits will make a determination as to whether it is at least as likely as not that the Veteran's cancer resulted from exposure to radiation in service.  38 C.F.R. § 3.311(c)(1)(i).  Significantly, these procedures were not followed.  

Lastly, if any disability manifested by fatigue, malaise, and/or general tiredness is identified, direct service connection may be established even if the Veteran is found to have not been exposed to ionizing radiation in service under the Federal Circuit's holding in Combee.  The Board preliminarily concludes that, if a diagnosed disability is identified, the Court's low threshold for providing the Veteran with a VA examination in connection with his appeal has been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4)(i).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must contact the Veteran and request that he identify any medical treatment records pertaining to the issue remanded, herein, that have not yet been obtained or associated with the claims file, to specifically include those from the Maryland Department of Corrections from the 1990's.  After the Veteran has signed the appropriate release(s), those records should be obtained and associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file and the Veteran notified of unsuccessful efforts.  

2.  The AOJ must obtain and associate with the file all records of VA treatment from the Washington, D.C. VA Medical Center (VAMC) and all associated facilities dated after August 10, 2010, and any VA treatment records from the Baltimore VAMC pertaining to the Veteran.  

3.  Thereafter, the AOJ must schedule the Veteran for an appropriate examination to determine the existence, nature, and etiology of any disability manifested by fatigue, malaise, and/or general.  A copy of the file must be made available to and reviewed by the examiner.  All appropriate testing necessary to discern any such disability, to include blood testing, must be completed.  For each disability identified, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability is proximately due to or the result of any incident of his service, to include any verified in-service exposure to radiation (ionizing or otherwise). 

Any stated opinion should be supported by a complete rationale.  Any stated opinion should be supported by a complete rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

If the AOJ finds that separate VA examinations (possibly, with medical specialists) are necessary to adequately address the questions posed above, then those examinations should be requested, and the Veteran be made aware of the time and place to report for such.  

*The Board notes that, if a "radiogenic disease" is identified and confirmed upon examination, some of the directives outlined below must be undertaken before the requested nexus opinion is rendered.  

4.  The AOJ must make an additional request to the NPRC for any records related to exposure to radiation to Code 11 and another request to Code 13. 

5.  If a negative response is received from both sources, the AOJ must issue a written request using the data required by M21-1MR, Part IV, Subpart ii, 1.C.10.b and forward the request to the appropriate service department.  

6.  If radiation exposure is confirmed and a "radiogenic disease" is identified, the AOJ must take steps to develop the Veteran's claim as directed in 38 C.F.R. §§ 3.111(b)(1)(iii) and 3.311(a)(2)(iii), to include forwarding the Veteran's records concerning his radiation exposure, including any service records, statements and testimony regarding radiation exposure, and any other information obtained from the United States Army, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  

7.  If the above-requested development results in a positive dose estimate and the diagnosis of a "radiogenic disease," the AOJ must refer the Veteran's case to the Under Secretary for Benefits for an opinion under 38 C.F.R. § 3.311(c) regarding whether it is at least as likely as not that the Veteran's diagnosed disability resulted from exposure to radiation in service.  

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


